Exhibit 10.1

[Loans 1414700 & 1498200]

FIRST LOAN MODIFICATION AGREEMENT

THIS FIRST LOAN MODIFICATION AGREEMENT (“Agreement”) is made and entered into
effective as of Dec 31, 2013 (the “Effective Date”), by and between KIRKPATRICK
BANK, an Oklahoma banking (“Lender), and PAYCOM PAYROLL, LLC, a Delaware limited
liability company (“Borrower”), with reference to the following:

RECITALS:

A. Certain defined terms used in this Agreement are set forth below:

 

Borrower:    Paycom Payroll, LLC, a Delaware limited liability company Lender:
   Kirkpatrick Bank, an Oklahoma banking association Loan Agreement:    Loan
Agreement, dated March 28, 2013, by and between Borrower and Lender Existing
Notes:    Construction Note and Land Note Construction Note:    Promissory Note,
dated March 28, 2013, executed by Borrower, as maker, and payable to the order
of Lender, as holder, in the maximum principal amount of $12,271,096.00 [Loan
1414700] Land Note:    Promissory Note, dated November 1, 2013, executed by
Borrower, as maker, and payable to the order of Lender, as holder, in the
maximum principal amount of $3,000,000.00 [Loan 1498200] Construction Mortgage:
   Construction Mortgage (With Power of Sale), Security Agreement and Financing
Statement, dated March 28, 2013, signed by Borrower for the benefit of Lender
and recorded in Book RE12202, Page 1089 in the real estate records of the County
Clerk for Oklahoma County, Oklahoma, securing the Construction Note and
encumbering Tract 1 and Tract 2 of the Mortgaged Property Land Mortgage:   
Mortgage, dated November 1, 2013, signed by Borrower for the benefit of Lender
and recorded in Book RE12399, Page 295 in the real estate records of the County
Clerk for Oklahoma County, Oklahoma, securing the Land Note and encumbering
Tract 1, Tract 2, and Tract 3 of the Mortgaged Property



--------------------------------------------------------------------------------

Assignment of Leases    Assignment of Leases, Rents and Profits, dated March 28,
2013, signed by Borrower for the benefit of Lender and recorded in Book RE12202,
Page 1120 in the real estate records of the County Clerk of Oklahoma County,
Oklahoma Security Instruments:    The Construction Mortgage, the Land Mortgage,
the Assignment of Leases and the other documents listed in Exhibit A attached
hereto Existing Loan Documents:    The Loan Agreement, the Existing Notes, the
Security Instruments and any and all other instruments and agreements evidencing
or securing the Loan or executed in connection with the Existing Notes Loan
Documents:    This Agreement and the Existing Loan Documents, as amended by or
pursuant to this Agreement Loan:    The indebtedness from Lender to Borrower
evidenced by the Existing Notes, as amended by or pursuant to this Agreement
Mortgaged Property:    The real and personal property described in and subject
to the liens and security interests granted in the Construction Mortgage and the
Land Mortgage, such real property being more particularly described as “Tract
1”, “Tract 2” and “Tract 3” in Exhibit “A” attached hereto and incorporated
herein

All capitalized terms used but not otherwise defined in this Agreement shall
have the respective meanings ascribed to those terms in the Loan Agreement, as
amended hereby.

B. At Borrower’s request, Lender and Borrower mutually desire to amend the
Existing Loan Documents in order to (i) consolidate the Construction Note and
the Land Note, (ii) reduce the aggregate commitment by $640,000.00, and
(iii) cause the Mortgaged Property to secure the Consolidated Note (defined
below).

AGREEMENT:

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Lender and Borrower hereby agree as follows:

1. Recital Paragraphs. The recital paragraphs set forth above are hereby
incorporated as a part of this Agreement.

 

2



--------------------------------------------------------------------------------

2. Conditions Precedent to Lender’s Agreements. The following are conditions
precedent to Lender’s agreements under this Agreement. Borrower shall cause such
conditions precedent to be satisfied, on or before the date of this Agreement:

(a) Receipt by Lender of fully executed originals of this Agreement, the
Consolidated Note, the First Amendment to the Land Mortgage (defined below) and
the First Amendment to the Construction Mortgage and Assignment of Leases
(defined below), which each shall serve to reference the Consolidated Note as
the indebtedness secured thereby, and any and all other documents and agreements
that are required by this Agreement, each in form and content acceptable to
Lender.

(b) Receipt by Lender of an appraisal of Tract 3 of the Mortgaged Property, in
form and content acceptable to Lender, which, when combined with the appraised
values of Tract 1 and Tract 2 of the Mortgaged Property, and when compared to
the total indebtedness owing by Borrower to Lender (which shall include the
Consolidated Note and that certain Consolidated, Amended and Restated Promissory
Note [Loan 1292900], dated December 15, 2011, from Borrower to Lender in the
face amount of $12,761,000.00), reflects an aggregate loan-to-value of not more
than eighty percent (80%). The loan-to-value calculation shall exclude
enterprise value and going-concern value.

(c) Borrowers’ delivery to Lender of the following documents, all in form and
substance satisfactory to Lender and its counsel:

 

  (i) a copy of the Articles of Organization for Borrower, together with all
amendments thereto, certified as true and complete by Borrower;

 

  (ii) a Certificate of Good Standing for Borrower, issued by the Oklahoma
Secretary of State;

 

  (iii) a copy of the Operating Agreement for Borrower, together with all
amendments thereto, certified as true and complete by the Manager(s) of
Borrower; and

 

  (iv) Copy of Manager’s Certificate which authorizes Chad Richinson, as
President of the Borrower, to execute this Agreement together with all of the
documents required to be signed pursuant to this Agreement.

(d) Payment by Borrower of all fees, costs and expenses relating to this
modification of the Loan, including, but limited to, the fees, costs and
expenses referenced in paragraph 9 of this Agreement.

(e) Lender shall have sold a participation interest of 36.54% of the aggregate
indebtedness (including the Consolidated Note and Loan 1292900) payable by
Borrower to Lender.

 

3



--------------------------------------------------------------------------------

3. Modification of Existing Loan Documents.

(a) Consolidation, Amendment and Restatement of Construction Note and Land Note.
In connection with this Agreement, Borrower shall execute and deliver to Lender
a Consolidated, Amended and Restated Promissory Note in the maximum principal
amount of $14,631,096.00 (the “Consolidated Note”), which will serve to
(i) consolidate the Construction Note with a maximum principal balance of
$12,271,096.00 and the Land Note with an outstanding principal balance of
$3,000,000.00, and (ii) reduce the aggregate commitment by $640,000.00 in order
to reduce the maximum loan-to-value ratio of the Consolidated Note relative to
the Mortgaged Property to 80.0%. Until the Term Loan Commencement Date, the
Borrower shall be permitted to continue to make advances of the remaining,
unadvanced principal balance of the Consolidated Note in accordance with the
terms and conditions set forth in the Loan Agreement, as amended by this
Agreement. Upon the Term Loan Commencement Date, no further advances shall be
made on the Consolidated Note, and Borrower shall make monthly installments of
principal and interest as more particularly described in the Consolidated Note.
The Consolidated Note will be signed, delivered and accepted for the purpose of
consolidating, amending and restating the Construction Note and the Land Note,
but not in payment, settlement, satisfaction or discharge of the Construction
Note and the Land Note or the indebtedness evidenced by the Construction Note
and the Land Note, all of which indebtedness continues in full force and effect
and will be evidenced by the Consolidated Note as soon as it is signed and
delivered to Lender.

(b) Amendment to Construction Mortgage. In connection with this Agreement,
Borrower shall execute a First Amendment to Mortgage (With Power of Sale),
Security Agreement and Financing Statement and Assignment of Leases, Rents and
Profits which shall serve to reference the indebtedness evidenced by the
Consolidated Note as the indebtedness encumbering Tract 1 and Tract 2 of the
Mortgaged Property.

(c) Amendment to Land Mortgage. In connection with this Agreement, Borrower
shall execute a First Amendment to Mortgage which shall serve to reference the
indebtedness evidenced by the Consolidated Note as the indebtedness encumbering
Tract 1, Tract 2 and Tract 3 of the Mortgaged Property.

(d) Amendment of Security Instruments to Secure Consolidated Note and Amend
Mortgaged Property Description. All Security Instruments other than the
Construction Mortgage, the Land Mortgage, the Second Mortgage (defined below)
and the Assignment of Leases are hereby amended to (i) identify the Consolidated
Note as the current evidence of the Development Loan indebtedness thereby
secured, and (ii) substitute the description of the Mortgaged Property attached
to this Agreement as Exhibit “A” in place of the description of the Mortgaged
Property originally set forth therein. In other words, each of such documents is
hereby amended to (i) secure the Consolidated Note and the principal, interest,
after default interest, late charges, prepayment premiums, collection costs and
other amounts which may now or hereafter become due and payable under the terms
and provisions thereof, together with all amendments, renewals, modifications,
restatements, consolidations and replacements of the Consolidated Note, and
(ii) encumber, affect and/or relate to the Mortgaged Property as described in
Exhibit “A” to this Agreement.

 

4



--------------------------------------------------------------------------------

(e) Modification of Loan Agreement. Effective as of the Effective Date, the Loan
Agreement is hereby amended as follows:

(i) The definitions of the terms “Loan” in Section 1.27 and “Note” in
Section 1.31 shall be revised as set forth in the amended Sections 2 and 3
below.

(ii) The definition of the term “Loan Documents” in Section 1.28 shall be
revised to additionally include the Land Mortgage and the Second Mortgage as
Loan Documents.

(iii) The following Sections 1.43 and 1.44 shall be added to the Loan Agreement.

1.43 Land Mortgage. “Land Mortgage” shall have the meaning set forth in
Section 4.6.

1.44 Second Mortgage. “Second Mortgage” shall mean that certain Second Mortgage
(With Power of Sale), Security Agreement and Financing Statement, dated
March 28, 2013, signed by Borrower for the benefit of Lender and recorded in
Book RE12202, Page 1135 in the official records of the Recorder for Oklahoma
County, Oklahoma, securing that certain Consolidated, Amended and Restated
Promissory Note, dated December 15, 2011, in the principal amount of
$12,761,000.00, executed by Borrower in favor of Lender, and encumbering Tract
“1” of the Mortgaged Property.

(iv) Section 2 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

2. LENDING AGREEMENT. Subject to the terms, provisions, covenants and agreements
hereinafter set forth, Lender agrees to lend to Borrower, and the borrower
agrees to borrow from the Lender, up to the principal sum of Fourteen Million
Six Hundred Thirty-One Thousand Ninety-Six and No/100 Dollars ($14,631,096.00)
(the “Loan”), which Loan shall be made to Borrower for the purpose of
(i) consolidating a portion of the indebtedness evidenced by that certain
Promissory Note, dated March 28, 2013, executed by Borrower in favor or Lender
in the maximum principal amount of $12,271,096.00 (the “Construction Note”), and
the indebtedness evidenced by that certain Promissory Note, dated November 1,
2013, executed by Borrower in favor of Lender in the maximum principal amount of
$3,000,000.00 (the “Land Note”), and (ii) to offer the Borrower three
(3) different interest rate options upon the Term Loan Commencement Date, each
of which corresponds with a separate maturity date option, as more particularly
described in the Consolidated Note. The unadvanced principal balance available
under the Loan may be advanced by Borrower for the purposes of (i) paying

 

5



--------------------------------------------------------------------------------

contractors, architects, engineers, mechanics, materialmen, laborers, service
agencies and suppliers pursuant to the terms of the contracts for construction
on the Construction Project, for services in fact performed and materials
purchased for and either incorporated into the Construction Project or suitably
stored on the Real Property for later incorporation, (ii) reimbursing Lender for
expenses incurred by Lender pursuant to this Agreement, and (iii) paying other
costs which are incidental or related to the cost of completing or financing the
Construction Project; provided, however, notwithstanding any other language set
forth in this Agreement, or any of the other Loan Documents, Loan proceeds shall
not be used to pay interest, Loan fees, late charges, after default interest
and/or any other similar costs, unless otherwise expressly determined or
approved by Lender in its sole discretion.

(v) Section 3 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

3. BORROWER’S NOTE. The Loan shall be evidenced by a Consolidated, Amended and
Restated Promissory Note (the “Note”) in the maximum principal amount of
$14,631,096.00, which Note shall be signed by Borrower and delivered to Lender
concurrently with execution of this Agreement. The Loan shall be paid by
Borrower to Lender in accordance with the terms of the Note.

(vi) The following Section 4.6 shall be added to the Loan Agreement:

4.6 Land Mortgage. The Loan shall additionally be secured by that certain
Mortgage (the “Land Mortgage”), dated November 1, 2013, executed by Borrower in
favor of Lender and recorded in Book RE12399, Page 295 in the official records
of the Recorder for Oklahoma County, Oklahoma, securing the Land Note and
encumbering Tract 1, Tract 2, and Tract 3 of the Mortgaged Property as modified
by that certain First Amendment to Mortgage, dated December    , 2013, executed
by Borrower in favor of Lender.

(vii) The following Section 7.16 shall be added to the Loan Agreement:

7.16 Liquidity Account and Compensating Balances. Throughout the term of the
Loan, Borrower shall (i) maintain the Liquidity Account in accordance with the
requirements of Section 5.7 herein, and (ii) maintain aggregate compensating
account balances with Lender of not less than $4,000,000.00, which such
compensating account balances shall include all accounts of Borrower held with
Lender, including, but not limited to, the Liquidity Account and the funds held
in that certain deposit account with Lender, identified by account number
10234777, with a balance of not less than $250,000.00 pledged pursuant to that
certain Security Agreement, dated March 28, 2013, executed by Borrower in favor
of Lender.

 

6



--------------------------------------------------------------------------------

(viii) The last notice address listed in Section 12.2 of the Loan Agreement
shall be revised as follows:

 

With copy to:   

Crowe & Dunlevy, PC

20 N. Broadway, Suite 1800

Oklahoma City, Oklahoma 73102

Fax: (405) 272-5267

Email: zach.allen@crowedunlevy.com

Attn: Zachary W. Allen

(f) General Amendment of Existing Loan Documents. All of the terms and
provisions of the Existing Loan Documents are hereby amended and modified
wherever necessary, and even though not specifically addressed herein, so as to
conform to the amendments and modifications set forth in or made pursuant to
this Agreement. Borrower shall also sign and deliver to Lender such amendments
to one or more of the Existing Loan Documents that Lender may now or hereafter
require to (i) further identify the Consolidated Note as the current evidencing
of the Loan, and (ii) modify, ratify and confirm other Loan Documents pursuant
to this Agreement.

4. Borrowers’ Representations and Warranties. Without limitation of any
obligations, representations, warranties or liabilities of Borrowers pursuant to
the Loan Documents, Borrowers jointly and severally represent and warrant to
Lender that:

(a) No Secondary Financing. No lien or other charge upon the Mortgaged Property,
other than the mortgages referenced in Exhibit “B” and that certain
Consolidated, Amended and Restated Mortgage (With Power of Sale), Security
Agreement and Financing Statement, dated December 15, 2011, executed by Borrower
in favor of Lender (Collectively defined herein as “Mortgages”), has been given
or executed by Borrower, or has been contracted or agreed to be so given or
executed.

(b) Title to Properties, Etc. Borrower has good and indefeasible fee title to
the Mortgaged Property, including the Building.

(c) Litigation. Except as disclosed to Lender on Schedule 4(c) attached hereto,
there are no actions, suits or proceedings (whether or not purportedly on behalf
of Borrower) pending or, to the best knowledge of Borrower, threatened against
of affecting Borrower, at law or in equity or by or before any federal, state,
municipal or other governmental department, commission, board, bureau, agency of
instrumentality, domestic or foreign, which involve any of the transactions
contemplated in this Agreement or the possibility of any judgment or liability
that may result in any material adverse change in the business, operations,
properties or assets, or in the condition, financial or otherwise, of Borrower;
Borrower is not, to the best knowledge of Borrower, in default with respect to
any judgment, writ, injunction, decree, rule or regulation of any court or
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign.

 

7



--------------------------------------------------------------------------------

(d) Agreements. Borrower is not a party to any agreement or instrument,
materially and aversely affecting the operations or condition, financial or
otherwise, of Borrower, and Borrower is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party, which default
would have a material adverse effect upon the business, properties or assets,
operations or condition, financial or otherwise of Borrower.

(e) Governmental Consents. Borrower is not required to obtain any order,
consent, approval or authorization of, or to make any declaration or filing
with, any governmental authority in connection with the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby,
the issuance and delivery of this Agreement.

(f) No Offsets. There are no defenses, offsets or counterclaims against the
Loan, and no Event of Default exists under the Loan.

(g) Building. All improvements encompassing the Building are being constructed
on Tract 1 and Tract 2 the Mortgaged Property and therefore encumbered by the
Construction Mortgage and the Land Mortgage, and all rents and revenues
resulting from the Building are encumbered by the Assignment of Leases.

5. Ratification. Except as expressly modified herein or by documents signed
pursuant to this Agreement, all of the terms and conditions of the Existing Loan
Documents (i) remain unmodified and in full force and effect and (ii) are hereby
ratified and confirmed by Borrower and Lender. Borrower covenants and agrees
that the indebtedness originally evidenced by the Construction Note and the Land
Note shall be evidenced by the Consolidated Note, that said indebtedness
continues to be secured by the Loan Documents and that by acceptance of the
Consolidated Note pursuant to this Agreement, (i) Lender has not and does not
release or relinquish any rights, remedies and/or lien priorities evidenced by
or granted to Lender in any of the Existing Loan Documents, (ii) the unpaid
balance of the Construction Note and the Land Note, as the two are consolidated,
amended and restated pursuant to the Consolidated Note, remain outstanding and
have not been satisfied, and (iii) the first and prior liens of the Construction
Mortgage and the Land Mortgage remain in full force and effect and is unaltered
and unimpaired. Borrower waives all defenses, rights of offset, counterclaims
and the like, if any, whether legal or equitable in nature, which any of them
may have with respect to their respective responsibilities, obligations and
liabilities under the Loan Documents. In the event of any inconsistency between
the provisions of this Agreement and those of the Existing Loan Documents, the
provisions of this Agreement shall control.

6. Payment of Costs. Borrower shall pay or cause to be paid, at the time of
execution of this Agreement, any and all fees and expenses incurred by Lender
and/or its counsel in connection with the preparation and execution of this
Agreement, including without limitation, all legal fees and expenses, title
insurance and endorsement fees, title search expenses, UCC search expenses,
costs of filing and/or recording documents, and any unpaid sums due to Lender.
Borrowers shall be responsible for a modification fee equal to $750.00, which
shall be paid by the Borrower upon the execution of this Agreement.

7. Additional Documentation. In addition to the instruments and agreements
specified herein, Borrower shall execute and deliver to Lender such additional
instruments or agreements as Lender may reasonably require for purposes of
consummating or evidencing the transactions contemplated in this Agreement.

 

8



--------------------------------------------------------------------------------

8. Default Under this Agreement. The failure of Borrower to comply with any
provisions of this Agreement shall constitute a default under the Loan
Documents, entitling Lender to exercise any and all remedies to which it may be
entitled thereunder and hereunder, at law and/or in equity (after such notice
and such opportunity to cure such default as may be required by the Loan
Agreement).

9. Headings; Time of Essence. The headings used in this Agreement are for
convenience only and shall be disregarded in interpreting the substantive
provisions of this Agreement. Time is of the essence of each term of this
Agreement.

10. Severability. If any provision of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, illegal or unenforceable, that
portion shall be deemed severed from this Agreement and the remaining parts
shall remain in full force as though the invalid, illegal, or unenforceable
portion had never been a part thereof.

11. Descriptive Headings. The descriptive headings of the paragraphs of this
Agreement are for convenience only and shall not be used in the construction of
the terms hereof.

12. No Oral Agreements. THIS AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[SIGNATURE PAGE FOLLOWS]

Exhibits & Schedules

Exhibit “A” - Mortgaged Property description

Exhibit “B” - Security Documents

Schedule 4(c) - Pending Litigation

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement effective
as of the date set forth above.

 

“Borrower”:      

PAYCOM PAYROLL, LLC,

a Delaware limited liability company

   

By

  /s/ Chad Richinson       Chad Richinson, President

“Lender”:

     

KIRKPATRICK BANK,

an Oklahoma state banking association

   

By:

 

/s/ David Sutter

      David Sutter, Executive Vice President

 

STATE OF OKLAHOMA   )     

)

   SS.

COUNTY OF OKLAHOMA

 

)

  

This instrument was acknowledged before me on December 31, 2013, by Chad
Richinson, as President of Paycom Payroll, LLC, a Delaware limited liability
company.

 

/s/ Londa Jackson Notary Public

 

My Commission Expires:    1-7-17    (SEAL)   

 

 

STATE OF OKLAHOMA   )     

)

   ss.

COUNTY OF OKLAHOMA

 

)

  

This instrument was acknowledged before me on December 31, 2013, by David
Sutter, as Executive Vice President of Kirkpatrick Bank, an Oklahoma state
banking association.

 

/s/ Grace M. Meyer Notary Public

 

My Commission Expires:    3-9-14    (SEAL)   

 

10



--------------------------------------------------------------------------------

EXHIBIT “A”

MORTGAGED PROPERTY

Tract 1:

All of Lot One (1), Block One (1) and Common Area A, of Paycom, an Addition to
the City of Oklahoma City, Oklahoma County, Oklahoma, according to the recorded
plat thereof.

Tract 2:

A tract of land being a part of the Southwest Quarter (SW/4) of Section Eight
(8), Township Thirteen (13) North, Range Four (4) West of the Indian Meridian,
Oklahoma City, Oklahoma County, Oklahoma, being more particularly described as
follows:

Commencing at the Southeast (SE) Corner of said Southwest Quarter (SW/4); THENCE
North 00°15’38” West, along and with the East line of said Southwest Quarter
(SW/4), a distance of 1,496.10 feet to the Northeast (NE) Corner of Paycom
recorded in Book PL68, Page 95, said point being the POINT OF BEGINNING; THENCE
South 89°35’06” West along and with the North line of Paycom, a distance of
667.91 feet to the Northwest (NW) Corner of Paycom; THENCE North 00°01’27” West,
along and with the extended West line of Paycom, a distance of 1,155.56 feet to
the North line of Southwest Quarter (SW/4); THENCE South 89°52’I8” East, along
and with the North line of said Southwest Quarter (SW/4), a distance of 663.15
feet to the Northeast (NE) Corner of said Southwest Quarter (SW/4); THENCE South
00°15’38” East, along and with the East line of said Southwest Quarter (SW/4), a
distance of 1,149.24 feet to the POINT OF BEGINNING.

Tract 3:

A tract of land being a part of the Southwest Quarter (SW/4) of Section Eight
(8), Township Thirteen (13) North, Range Four (4) West of the Indian Meridian,
Oklahoma City, Oklahoma County, Oklahoma, being more particularly described as
follows:

Commencing at the Southeast (SE) Corner of said Southwest Quarter (SW/4);

THENCE North 00°15’38” West (North 00°15’26” West record), along and with the
East line of said Southwest Quarter (SW/4), a distance of 575.51 feet (575.66
feet record) to the Southeast (SE) Corner of Paycom recorded in Book PL68, Page
95;

THENCE North 88°41’40” West (North 88°42’11” West record), along and with the
South line of said Paycom and the North line of a tract of land owned by the
Oklahoma Turnpike Authority recorded in Book 7536, Page 339, a distance of
671.88 feet to the Southwest (SW) Corner of said Paycom, said point being the
POINT OF BEGINNING;

THENCE continuing North 88°41’40” West (North 88°42’11” West record) along and
with the North line of a tract of land owned by the Oklahoma Turnpike Authority
recorded in Book 7536, Page 339, a distance of 29.87 feet;

THENCE North 86°46’27” West (North 86°48’46” West record), continuing along and
with the North line of a tract of land owned by the Oklahoma Turnpike Authority
recorded in Book 7536, Page 339, a distance of 360.72 feet;

THENCE North 00°01’27” West, departing said North line, a distance of 2,035.89
feet to a point on the North line of said Southwest Quarter (SW/4);



--------------------------------------------------------------------------------

THENCE South 89°52’18” East, along and with the North line of said Southwest
Quarter (SW/4), a distance of 390.00 feet to a extended West line of Paycom;

THENCE South 00°01’27” East, along and with the extended West line of Paycom, a
distance of 2,055.99 feet to the POINT OF BEGINNING.



--------------------------------------------------------------------------------

EXHIBIT “B”

SECURITY DOCUMENTS

 

1. Construction Mortgage (With Power of Sale), Security Agreement and Financing
Statement, dated March 28, 2013, signed by Borrower for the benefit of Lender
and recorded in Book RE12202, Page 1089 in the real estate records of the County
Clerk of Oklahoma County, Oklahoma, securing the Construction Note and
encumbering Tract 1 and Tract 2 of the Mortgaged Property.

 

2. Second Mortgage (With Power of Sale), Security Agreement and Financing
Statement, dated March 28, 2013, signed by Borrower for the benefit of Lender
and recorded in Book RE12202, Page 1135 in the real estate records of the County
Clerk of Oklahoma County, Oklahoma, securing the Construction Note and
encumbering Tract 2 of the Mortgaged Property.

 

3. Mortgage, dated November 1, 2013, signed by Borrower for the benefit of
Lender and recorded in Book RE12399, Page 295 in the real estate records of the
County Clerk of Oklahoma County, Oklahoma, securing the Land Note and
encumbering Tract 3 of the Mortgaged Property.

 

4. Assignment of Leases, Rents and Profits, dated March 28, 2013, signed by
Borrower for the benefit of Lender and recorded in Book RE12202, Page 1120 in
the real estate records of the County Clerk of Oklahoma County, Oklahoma.

 

5. Security Agreement, dated March 28, 2013, signed by Borrower for the benefit
of Lender.

 

6. Assignment of Permits, Licenses and Approvals, dated March 28, 2013, signed
by Borrower for the benefit of Lender.

 

7. Assignment of Service Agreements and Maintenance Contracts, dated March 28,
2013, signed by Borrower for the benefit of Lender.

 

8. Financing Statement filed with respect to Borrower, as debtor, and Lender, as
secured party, and filed on as Instrument No. 20111222021236930 in the UCC
records of the Oklahoma Secretary of State.

 

9. Financing Statement filed with respect to Borrower, as debtor, and Lender, as
secured party, and filed on as Instrument No. 20111222011617140 in Book 11805,
Page 1649     in the real estate records of the County Clerk of Oklahoma County,
Oklahoma.

 

10. Financing Statement filed with respect to Borrower, as debtor, and Lender,
as secured party, and filed on as Instrument No. 20130329020305770 in the UCC
records of the Oklahoma Secretary of State (deposit account).

 

11. Building Laws Indemnification Agreement, dated 12/9/11, signed by Borrower
for the benefit of Lender

 

12. Collateral Assignment of Architectural Agreement, dated 3/28/13, by and
between Borrower, Lender and HSE Architects PLLC.

 

13. Collateral Assignment of Construction Contract, dated 3/28/13, by and
between Borrower, Lender and Clyde Riggs Construction, L.L.C.



--------------------------------------------------------------------------------

14. Collateral Assignment of Engineering Agreement, dated             , by and
between Borrower, Lender and Johnson and Associates, Inc.

 

15. Subordination Agreement, dated 3/28/13, signed by HSE Architects PLLC for
the benefit of Lender.

 

16. Subordination Agreement, dated 3/28/13, signed by Clyde Riggs Construction,
L.L.C. for the benefit of Lender.

 

17. Subordination Agreement, dated             , signed by Johnson and
Associates, Inc. for the benefit of Lender.



--------------------------------------------------------------------------------

SCHEDULE 4(C)

PENDING LITIGATION



--------------------------------------------------------------------------------

SCHEDULE 4(C)

Arunachalam v. Paycom Payroll, LLC, Case No. 13-1350-RGA, U.S. District Ct.,
Distrct of Delaware. A Complaint was filed against Paycom alleging patent
infringement. Paycom answered the Complaint and denied all allegations and filed
counterclaims seeking declaratory relief and seeking to invalidate Plaintiff’s
patent. No discovery has been undertaken. Paycom was sued on the same date that
Plaintiff sued approximately ten other Defendants. The law firm of Richards,
Layton & Finger of Wilmington, DE has been hired to represent Paycom.